Citation Nr: 1430223	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative joint disease of both hands.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA file and notes that the August 2013 rating decision and May 2014 Board hearing transcript have been associated with the electronic file.  Both documents have also been associated with the Veteran's claims file.  

The issue of entitlement to an increased disability evaluation in excess of 30 percent for migraine headaches was withdrawn by the Veteran in a statement received by VA in September 2013, prior to certification of the appeal to the Board, and is no longer part of his appeal.  See 38 C.F.R. § 20.204 (2013).




The issues of entitlement to service connection for degenerative joint disease of both hands and mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle was denied in a March 2004 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the March 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle.  

3.  The RO determined that new and material evidence had not been submitted to reopen the claim of service connection for degenerative joint disease of both hands in a March 2004 rating decision; the Veteran did not appeal the decision.  

4.  Evidence associated with the claims file since the March 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of both hands.  

5.  Service connection for tinnitus was denied in a March 2004 rating decision; the Veteran did not appeal the decision.  

6.  Evidence associated with the claims file since the March 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

7.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for reopening the claim of service connection for degenerative joint disease of both hands are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for reopening the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  

Given the favorable dispositions regarding the requests to reopen the claims for service connection for mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle; degenerative joint disease of both hands; and tinnitus, as well as the merits for the tinnitus claim, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.  



New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).   

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  



In the March 2004 rating decision, the RO determined that service connection was not warranted for tinnitus and mild degenerative joint disease of both hips.  In the same rating decision, the RO also determined that new and material evidence had not been submitted to reopen the claim for service connection for degenerative joint disease of both hands.  The evidence consisted of the Veteran's service treatment records, private treatment records from April 1989 to March 2003, and VA examination reports dated February 1997 and January 2004.  

Service treatment records reflect no complaints, treatment, or diagnosis of mild degenerative joint disease of both hips, tinnitus, and degenerative joint disease of both hands.  

At the February 1997 VA audiological examination, the Veteran complained of bilateral tinnitus.  He reported having tinnitus for many years.  At the February 1997 VA general examination, the Veteran reported having sore and stiff fingers since the mid-1980s.  He informed the examiner that the onset of the soreness was in service, but it did not interfere with his duties.  After physical examination testing and x-ray testing, the VA examiner diagnosed the Veteran with osteoarthritis of the hands.  

In January 2004, the Veteran underwent VA examinations for his tinnitus, bilateral hand disability, and bilateral hip disability.  At the VA audiological examination, the Veteran reported that he worked in transportation during his military service.  He explained that he was involved in working on the flight line, loading and unloading the aircrafts, and driving forklifts.  He also admitted to working on the railroad, when he was exposed to locomotive sounds, and denied occupational noise exposure after his retirement from the military.  The examiner noted that the Veteran complained of tinnitus in the late 1980s.  The examiner further added that the Veteran was unaware of the circumstances surrounding the onset of tinnitus.  After audiological testing, the examiner concluded that it is likely that the Veteran's current tinnitus in the left ear is related to underlying auditory pathology unrelated to his military service.  The examiner opined that it is "not at least as likely as not" that the Veteran's current tinnitus in the left ear is related to his military service.  

At the VA hand examination, the Veteran complained of generalized stiffness to the fingers that has been ongoing since the 1980s.  After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with mild degenerative joint disease of the right finger interphalangeal joint.  The examiner concluded that there was no evidence of any "linkage" to his military duty in the service treatment records, and it is unlikely to be related to the Veteran's military service, but more than likely secondary to the normal process.  

At the VA joints examination, the Veteran reported chronic right hip pain secondary to the fracture of his ankle and leg.  He admitted to the right hip pain starting approximately four years ago.  Physical examination of the hips revealed mild degenerative joint disease.  The examiner opined that it is less likely that the Veteran's bilateral hip disability is caused by his military service or his service-connected fracture disability to his ankle and leg.  The examiner explained that it would be more likely secondary to the fracture of the ankle and leg if it was only one hip with the degenerative joint disease, but in this case, the Veteran has the same amount of arthritis to both hips.  

The RO determined that while the Veteran has current diagnoses for the claimed tinnitus and bilateral hip disability, there was no evidence of such disabilities in the Veteran's service treatment records and VA medical opinions obtained provided no positive nexus opinion linking such disabilities to service.  Additionally, the RO concluded that the Veteran failed to submit new and material evidence showing that his degenerative joint disease of both hands was incurred in or aggravated during his military service.  The Veteran was notified of the denial in a March 2004 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Since the March 2004 rating decision, the Veteran provided testimony at the March 2014 Board hearing as to his tinnitus, bilateral hip disability, and bilateral hand disability.  His testimony is presumed credible for purposes of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As the May 2014 testimony relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims, it is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


The Merits of the Tinnitus Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran attributes tinnitus to acoustic trauma experienced during active service while serving as a freight traffic specialist for 20 years in the Air Force.  Specifically, at the May 2014 Board hearing, the Veteran testified that he worked in warehouses, performed duties on the truck docks, loaded aircrafts and railcars, and worked on the locomotive of the internal railroad at Whiteman Air Force base for four years.  He explained that it was a very noisy environment, and hearing protection was not offered until the mid-1980s.  He contends that his tinnitus originated in service and has continued since that time.  

Review of the Veteran's service treatment and personnel records confirm that the Veteran served as a traffic management superintendent for twenty years and six months.  Noise exposure is consistent with the Veteran's military occupational specialty, and the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a) (2013). 

There are no complaints, treatment, or diagnosis of tinnitus in the service treatment records or post-service treatment records.  In January 2004, the Veteran was afforded a VA audiological examination.  He reported first noticing tinnitus in the late 1980s.  He informed the examiner of being unaware of circumstances surrounding the onset of his tinnitus.  The VA examiner concluded that the Veteran's claimed tinnitus, specifically of the left ear, is not related to his military service.  

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  

When considered in the light of the Veteran's reports of tinnitus since service, the nature of his military service as a traffic management specialist, and his exposure to military noise, the evidence is at least in equipoise.  Although the January 2004 VA examiner determined that his claimed tinnitus is not related to military noise exposure, the Veteran has maintained that his tinnitus manifested during service, and he has endured persistent ringing in the ears since service and throughout the appellate period.  

While the Veteran reported the onset of tinnitus in the late 1980s at the January 2004 VA examination and later testified at the May 2014 Board hearing that the onset of tinnitus generally occurred during his military service, both statements imply that the tinnitus originated during his military service.  The Veteran's testimony as to service onset is credible and is not overtly contradicted by other evidence of record.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

New and material evidence having been received, the claim for service connection for mild degenerative joint disease of both hips, to include as secondary to the service-connected residuals of a fracture to the right tibia, fibula, and ankle is reopened.  

New and material evidence having been received, the claim for service connection for mild degenerative joint disease of both hands is reopened.  

New and material evidence having been received, the claim for service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  


REMAND

Remand is required to afford the Veteran VA examinations, which adequately address the relationship, if any, between the Veteran's degenerative joint disease of both hands and service, and mild degenerative joint disease of both hips and service or a service-connected disability, to include residuals of a fracture to the right tibia, fibula, and ankle.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hip disability and bilateral hands disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for any records of treatment from the Harry S. Truman Memorial Veterans' Hospital in Columbia, Missouri; General Leonard Wood Army Community Hospital in Fort Leonard Wood, Missouri; and the John J. Pershing VA Medical Center in Poplar Bluff, Missouri.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed bilateral hip disability and bilateral hand disability.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  
As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* During the Veteran's military service, his military occupational specialty was traffic management superintendent.

* Service treatment records contain no complaints, treatment, or diagnoses for bilateral hip and hand disabilities.  

* Post service treatment records contain diagnoses of mild degenerative joint disease of the right finger interphalangeal joint and mild degenerative joint disease of both hips.  

* In January 2004, a VA examiner concluded that the Veteran's bilateral hand disability is unlikely related to his military service because there is no evidence of in-service treatment of his hands.  The examiner concluded that it is more than likely secondary to a "normal process."  

* In January 2004, a VA examiner concluded that the Veteran's bilateral hip disability is not caused by the service-connected fracture of the ankle and leg.  The examiner explained that if there were problems only to one hip, then it could be related to the fracture, but the Veteran has the same amount of arthritis on both hips, which means it is less likely caused by the service-connected disability.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified disability.  In regard to EACH identified disorder (bilateral hip disability and a bilateral hand disability), the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's bilateral hip disability was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected fracture disability.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


